     Case: 1:18-cv-01618 Document #: 31 Filed: 12/20/18 Page 1 of 4 PageID #:112



                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS

MALIBU MEDIA, LLC,                )
                                  )
     Plaintiff,                   ) Civil Action Case No. 1:18-cv-001618
                                  )
v.                                ) Judge Lee
                                  )
GERMOND CHE PATTON,               )
                                  )
     Defendant.                   )
                                  )
   PLAINTIFF’S MOTION TO DISMISS DEFENDANT/COUNTER-PLAINTIFF’S
                          COUNTERCLAIM

    Plaintiff, Malibu Media, LLC (“Plaintiff”), by and through undersigned counsel and pursuant

to Fed. R. Civ. P. 12(b)(6), hereby moves for the entry of an order dismissing Defendant’s

Counterclaim at Section V of Defendant’s Answer to the Complaint [DE 28] with prejudice, and

in support states:

    I.       INTRODUCTION

          Defendant’s counterclaim fails to state a plausible claim for relief and should, be dismissed.

Defendant’s Counterclaim for Defamation at Section V of Defendant’s Answer to the Complaint

[DE 28] fails to state a claim because Plaintiff’s claims are protected by the litigation privilege.

For the foregoing reasons, as explained more fully below, the Court should dismiss Defendant’s

Counterclaim.

    II.      LEGAL STANDARD

          To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure

the plaintiff must allege facts that, if accepted as true, are sufficient “to raise a right to relief above

the speculative level” and to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 677 (2009). A complaint must contain "enough facts to state a claim to relief that
    Case: 1:18-cv-01618 Document #: 31 Filed: 12/20/18 Page 2 of 4 PageID #:113



is plausible on its face." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Further, the

complaint should “contain either direct or inferential allegations respecting all the material

elements necessary to sustain a recovery under some viable legal theory.” Bell Atlantic Corp. v.

Twombly at 570. "A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged." Ashcroft v. Iqbal at 678. The court “accept[s] all well pleaded allegations in the

counterclaim as true and draw[s] all reasonable inferences in favor of the counterclaim plaintiff.”

Cozzi Iron & Metal, Inc. v. U.S. Office Equip., Inc., 250 F. 3d 570, 574 (7th Cir. 2001). Allegations

pled as legal conclusions are not entitled to a presumption of truth. Ashcroft v. Iqbal at 677–79.

   III.      ARGUMENT

             A. Defendant’s Counterclaim Fails to State a Claim for Relief

          Defendant’s Counterclaim for Defamation at Section V of Defendant’s Answer to the

Complaint [DE 28] should be dismissed because the Defendant failed to plead the elements for a

Defamation claim and the Plaintiff’s statements are protected by the litigation privilege. To a state

a claim for defamation under Illinois law, a plaintiff must allege "facts showing that the defendant

made a false statement about the plaintiff, that the defendant made an unprivileged publication of

that statement to a third party, and that this publication caused damages." Green v. Rogers, 234 Ill.

2d 478, 491, 917 N.E.2d 450, 459, 334 Ill. Dec. 624 (2009). A defamatory statement is one that

"harms a person's reputation to the extent it lowers the person in the eyes of the community or

deters the community from associating with her or him." Id. In the instant matter, the Defendant

merely parrots these elements in his counterclaim. He does not allege any additional facts to

support these claims.

          Additionally, Defendant’s counterclaim for defamation fails, and can in fact never succeed



                                                  2
    Case: 1:18-cv-01618 Document #: 31 Filed: 12/20/18 Page 3 of 4 PageID #:114



despite any amendment, because Plaintiff’s statements in the Amended Complaint are protected

by the litigation privilege. “The privilege protects the communications of attorneys, and private

litigants, pertaining to proposed or pending litigation.” Black v. Wrigley, No. 17 C 101, 2017 U.S.

Dist. LEXIS 202260 at * 16 (N.D. Ill. Dec. 8, 2017) (citing Libco Corp. v. Adams, 100 Ill. App.

3d 314, 317, 426 N.E.2d 1130, 1132, 55 Ill. Dec. 805 (1981)); see also Steffes v. Stepan Co., 144

F.3d 1070, 1074 (7th Cir. 1998) (“[T]he absolute litigation privilege affords immunity to attorneys

(and other participants in the judicial process) from tort liability arising out of statements made in

connection with litigation.”) “The privilege's scope is not limited to statements made in court; it

can apply, for example, to communications between opposing counsel or between an attorney and

a client related to pending litigation.” Id (citing Golden v. Mullen, 295 Ill. App. 3d 865, 870, 693

N.E.2d 385, 389, 230 Ill. Dec. 256 (1997)). This privilege is absolute. See Libco Corp. v. Adams,

100 Ill. App. 3d 314, 426 N.E.2d 1130, 1131, 55 Ill. Dec. 805 (Ill. App. 1981) ("The absolute

privilege protects anything said or written in a legal proceeding.") The Defendant’s counterclaim

refers to the Plaintiff’s Amended Complaint as being defamatory [CM/ECF 28, p. 7]. This clearly

falls under the litigation privilege and, therefore, Defendant’s Counterclaim for Defamation must

be dismissed.

   IV.      CONCLUSION

         For the foregoing reasons, Plaintiff respectfully requests this Court dismiss Defendant’s

counterclaim with prejudice.


         Dated: December 20, 2018                     Respectfully submitted,

                                                      MEDIA LITIGATION FIRM, P.C.
                                               By:    /s/ Mary K. Schulz
                                                      Mary K. Schulz, Esq.
                                                      1144 E. State Street, Suite A260
                                                      Geneva, Il 60134

                                                  3
    Case: 1:18-cv-01618 Document #: 31 Filed: 12/20/18 Page 4 of 4 PageID #:115



                                                     Tel: (312) 213-7196
                                                     Email: medialitigationfirm@gmail.com
                                                     Attorneys for Plaintiff




                                CERTIFICATE OF SERVICE

        I hereby certify that December 20, 2018, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and
interested parties through this system.

                                             By:     /s/ Mary K. Schulz




                                                4
